Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-22 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to an apparatus and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-12 recite an apparatus comprising:

a board defining a field of play, the board comprising a series of associated tiles configured to display a pattern, the series including associated tiles situated in an outer layer and associated tiles situated in at least one inner layer, wherein each tile of the at least one inner layer of tiles shares a border with a number of other tiles in the series, the shared border including a shard outer contour or point,
wherein a first plurality of the series of associated tiles contains a first visually distinguishable indicator and a second plurality of the series of associated tiles contains a second visually distinguishable indicator, such that a combination of the first and second visually distinguishable indicators indicates an individual associated tile’s order in a repeating sequence along a predetermined solution path in the pattern of the associated tiles,
wherein the tiles in the series are arranged such that said solution path is traced by passing through all of the associated tiles in the series while alternating between associated tiles having a first visually distinguishable indicator and associated tiles having the second visually distinguishable indicator so as to maintain said repeating sequence of said combination of the first and second visually distinguishable indicators and without traversing any tile of the series twice.

These limitations recite an abstract idea of organizing human activity. More specifically, a board with tiles, wherein the tiles include indicators and wherein the tiles are arranged so that the solution is traced by passing through all of the associated tiles in a pattern (alternating distinguishable indicators) recite how a puzzle game on a board 

Claim 13 recites a method of forming an amusement apparatus. The claim recite providing a computer program to determine at least one parameter of game play; 
a) providing a computer program configured to determine at least one parameters of game play on an electronic display of the amusement apparatus;
(b) generating on the electronic display a series of associated cells configured to display a pattern of the associated cells, the series including associated cells in an outer layer of cells and associated cells in at least one inner layer of cells, wherein each cell of the at least one inner layer of cells shares a border with a number of other cells in the series, the shared border including a shared outer contour or a shared point, wherein a first plurality of the series of associated cells contains a first visually distinguishable indicator and a second plurality of the series contains a second visually distinguishable indicator, such that a combination of the first and second visually distinguishable 
(c) providing said electronic display on an amusement device for presentation to a user.

Claim 13 recite an abstract idea of organizing human activity. More specifically, the claim recite a method of forming an amusement apparatus. The claims recite a computer program to determine at least one parameters of game play and generating on the electronic display a series of associated cells configured to display a pattern of the associated cells. The claims indicate that the cells include indicators and wherein the cells are arranged so that the solution is traced by passing through all of the associated cells in in a pattern (alternating distinguishable indicators). The electronic display, or puzzle is provided to a user. These limitations recite how a puzzle game on a board is organized for a user. A user plays the puzzle game by tracing the solution according to the rules. A puzzle game is a social activity in which the game is played according to rules. Methods of organizing human activity includes managing interaction 

Similarly to the claims above, claims 21 and 22 recite an abstract idea of organizing human activity. Claims 21 also recites a computer program programmed to at least: determine a type of said associated cells; determine adjacency of said associated cells; determine a size and shape of said pattern of associated cells; and determine a difficulty level of finding the predetermined solution path. These limitation recite rules to the game.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-22 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-22 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. 
Claims 13-22 recite a computer program to determine game parameters, and generating the cells/tiles with the indicators on an electronic display. However the use of a computer program As indicated in Applicant’s specification (paragraph 53),“When the game play interface is electronic, the puzzle is depicted on the electronic display of such devices as, but not limited to, personal computers both desktop and laptop, game consoles, cellular phones, PDAs, TV set, and handheld electronic game platforms such as GameBoy.TM.. When thusly displayed, the puzzle may be solved using standard input devices such as, but not limited to, keyboards, a mouse, game pads, joysticks and 
The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Claim 1 includes an apparatus comprising a board. The board can be a piece of paper (“game play interface printed on a paper”, “sheet of paper” paragraphs 43, 61 of Applicant’s specification). The claim does not include additional elements that amount to significantly more than an abstract idea. 
Claims 13, 21-20 recites a computer program configured to determine parameter(s) of game play and generating the cells/tiles with the indicators on an electronic display. The claim limitations are directed to generic game components or a generic computer used perform the abstract idea.  
Applicant’s specification paragraphs 53-54, 61 recites, the following.
[0053] It will be appreciated that the field of play, which generally configured as a pattern of associated cells, may be represented by a game play interface in a variety of ways such as, but not-limited to, printed material and electronic displays. When the game play interface is printed material, the puzzle may be solved using a writing utensil such as a pen or on the electronic display of such devices as, but not limited to, personal computers both desktop and laptop, game consoles, cellular phones, PDAs, TV set, and handheld electronic game platforms such as GameBoy.TM.. When thusly displayed, the puzzle may be solved using standard input devices such as, but not limited to, keyboards, a mouse, game pads, joysticks and touch screens. 
[0054] When the game is displayed electronically, a computer program controls the display, input and logic. The computer program can also store various pre-made puzzles and or create new ones.
[0061] Creation of a puzzle according to the present invention includes the following procedure. It will be understood that the creation of a BitChain puzzle requires a device such as, but not limited to, a printer or a computer to interact with, and transform, a blank display element such as, but not limited to a sheet of paper or an electronic display, into a game play interface.
 As indicated above, the computer are well known devices such as personal computer, desktop laptop, game consoles, and cellular phones to implement the abstract idea. 
In addition, in Raffel (US 2007/0065787) discloses it is conventional to display and implement puzzle games on a computer ([0003] Many conventional puzzles, such as crossword puzzles, anagrams, number blocks, Hangman, and the like, and games, such as Blackjack, Ghost, and the like, are solved or played using some form of a visual presentation provided on a printed medium or provided by a computer, PDA, cell phone, or similar type device. The puzzles are solved and the games played using the visual presentation and an input device, e.g., a writing instrument, keyboard, or keypad.).

Furthermore, "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person 
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2-12, 14-19 are directed to how the solution path is traced, and the type and arrangement of the visual indicators and the cells/tiles, and the parameters of the game play. These limitations are directed to the rules for playing the game and do not amount to significantly more than an abstract idea.

Claim 20 recites that the computer program is deployed on a server to provide game paly to client devices. The implementation of the game on a computer network is conventional. The claim discloses that the server is used “to provide game play to client devices”. However the claim does not specify how the server provide game play to the client devices. It is assumed that the limitation of “to provide game play to client device” is transmitting game data such as a game rule or the game interface to the client 
 Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In addition, all the chess pieces are allowed to move more than one space. The knight, bishop, queen and rook can all can more than one space. In certain situations a king and a pawn can more than once space. Claim 1 by dependency requires that the solution path is traced by pass though all of the associated tiles without traversing any tiles of the series twice. However it would be impossible to move more than one space (which is “a move that can be made by a chess piece on a chessboard during a game of chess”) and trace all of the associated tiles without traversing any tiles of the series twice. The knight also can move two tiles in one direction and one tile in a perpendicular direction. Applicant’s specification fails to disclose how these “allowable” moves would be possible with the claimed solution.

Claim 12 recites, “wherein the series of associated tiles contains a third visually distinguishable indicator such that a combination of the first, second and third visually distinguishable indicators indicates an individual associated tile’s order in a repeating sequence along a predetermined solution path in the pattern of the associated tile”. The claim is indefinite because it is not clear how the solution pattern can have a third visually distinguishable indicator. By dependency of claim 1, the claim requires the pattern to have a first and second alternating pattern (i.e. pattern of A-B-A-B…).  Claim 1 also indicates that the solution path is traced by passing though all of the associated tiles in a series will alternating between the first and second indicators. Thus if all of the tiles is part of the solution and each tile have the indicator of either A or B, the tiles cannot have a third indicator and the solution cannot be a combination of a first, second and third indicator.

Claim 13 recites the limitation "associated tiles" in lines 27 and 28.  There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to --associated cells--.
Claims 14-20 are rejected by dependency.

Response to Arguments
35 USC 101
Claim 1 has been amended to recite an apparatus. New rejection under 35 USC 101 have been made to address the amended limitations.
Claim 13 has been amended to recite a method of forming an amusement apparatus. Applicant argues that the claims no longer recite an abstract idea of performing a mental process.
under 35 USC 101 have been made as necessitated by the amendment.

Prior Art
The rejections have been withdrawn as necessitated by the amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Number Chain is a game provided on the iOS (iPhone or iPad) and the Android OS (android Phone). iPa4Fun is a webpage (dated in March 27, 2018) that describes the game Number Chain. Facebook-NumberChain illustrates the game in a video (from 3/9/2018). The two references is used to describe the same game.
iPa4Fun; Number chain 1.1.2 for iPhone and iPad - iPa4Fun; 3/27/18; retrieved from https://www.ipa4fun.com/ipa/160951/; https://www.ipa4fun.com/history/160739/; and https://www.ipa4fun.com/games/com.ecapyc.nc/#description; retrieved on 12/22/2020, and
Facebook; Number Chain – Logic Puzzle; Ecapyc, March 9, 2018; Retrieved from https://www.facebook.com/ecapyc/videos/number-chain/1333981503370626/; retrieved on 12/23/2020 (hereinafter, “Facebook-NumberChain”),


a board defining a field of play (electronic board defining a field of play on the display screen; iPa4fun page 1, Facebook-NumberChain, page 1), the board comprising a series of associated tiles configured to display a pattern (A series of circular tiles with number to display a pattern of number order See iPa4Fun, illustration on page 6 of the provided document.), the series including associated tiles situated in an outer layer and associated tiles situated in at least one inner layer (Tiles are arranged in a grid. For example, in a 9 tile arrangement as illustrated by iPa4fun page 1, top left corner, the 5 tile is an inner layer and the other timers are the outer layer.), 
wherein the associated tiles contains a first visually distinguishable indicator and a second distinguishable indicator (The tiles contains a plurality of numbers. Each number is different and therefore a first and second distinguishable indicator. For example, in Facebook-NumberChain, at time -:026, there’s are 6 different type of indicators, the indicators being “, 2, 7, 9, 14, 19.), such that a combination of the first and second visually distinguishable indicators indicates an individual associated tile’s order along a predetermined solution path in the pattern of the associated tiles (As illustrated in Facebook-NumberChain, pages 1-7, and particularly at time -1:19, -0:09, the solution is a predetermined solution path using the number tiles),
wherein the tiles in the series are arranged such that said solution path is traced by passing through all of the associated tiles in the without traversing any tile of the 

Number Chain discloses the claimed invention but fails to teach that
each tile of the at least one inner layer of tiles shares a border with a number of other tiles in the series, the shared border including a shared outer contour or point,
a first plurality of the series of associated tiles contains a first visually distinguishable indicator and a second plurality of the series of associated tiles contains a second visually distinguishable indicator,
the predetermined solution path comprises a combination of the first and second visually distinguishable indicators in a repeating sequence and alternating between associated tiles having a first visually distinguishable indicator and associated tiles having the second visually distinguishable indicator so as to maintain said repeating sequence of said combination of the first and second visually distinguishable indicators.

Morgan (US 2010/0078886) discloses a puzzle board game in which a player solves the puzzle by finding a sequence of distinguishable indicators (numbers) in a board (abstract). The board comprises a plurality of tiles (squares, Figs. 1-8b), which contains the indicators. Morgan disclose that the tiles are blocked square shaped 

Edhelper, Shapes Mazes - Printable  Activity Lesson Plan (11/29/2016) retrieved from https://www.edhelper.com/Shape_Mazes.htm; using Wayback Machine (https://web.archive.org/web/20161129164533/http://www.edhelper.com:80/Shape_Mazes.htm) discloses a puzzle game called Shape Maze, which is played on an interface comprising a plurality of cells. Each cell comprises one of a plurality of visual distinguishable indicator (shape and color; see pages 1-7). The game is played by passing through the cells to create a repeating sequence (For example, purple oval, blue star-like shape, blue amoebic shape in page in page 1; blue amoebic shape, yellow triangle in page 2; white rectangle, green amoebic shape in page 5; black star, purple pentagon, white triangle in page 6; brown star, yellow circle, yellow circle in page 6). 

It would not have been obvious to combine Number chain, Morgan and EdHelper fails to teach the limitation of, “the tiles in the series are arranged such that said solution path is traced by passing through all of the associated tiles in the series while alternating between associated tiles having the first visually distinguishable indicator and associated tiles having the second visually distinguishable indicator so as to maintaining said repeating sequ4ence of said combination of the first and second visually distinguishable indicators and without traversing any tile of the series twice” without improper hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASSON H YOO/           Primary Examiner, Art Unit 3715